DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In responding to applicant's amendment filed 05/11/2022, claims 1-4, 6-20 have been amended, and claim 5 has been canceled.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 recites the limitation "the third and fourth connection surfaces" in n line 1.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, it is assumed "the third and fourth connection surfaces" as “a third connection surface and a fourth connection surface” or “a third and a fourth connection surfaces”.  
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	Claims 1-6, 9-13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Valiente (US 2006/0029117) in view of Speakman (US 2011/0207328).
With respect to claims 1, 19 Valiente ‘117 shows and discloses a laser assembly (Fig 1; TITLE), comprising at least one diode laser bar (Abstract; Fig 1: 31, 32), at least one heat sink having a first connection surface (Fig 1: 13/12 at least one heat sink 13/4 having a first connection surface 22), and at least one cover having a second connection surface (Fig 1: at least one cover 11 having a first connection surface 21; Section [047]), wherein the diode laser bar comprises one or a plurality of emitters (Fig 1: at least one emitters 31/332; ; Section [047]) , at least one P-type contact and at least one N-type contact, and the P-type contact comprises a first metal layer and the N-type contact comprises a second metal layer (Fig 1: laser chips 31/32 implies the laser chips having and  n- and p- contacts having metals to bonding/connecting to electrodes the laser devices 31/32 to conduct current/voltage/power to  energize the device; See also Section [047] 41/ 42 film composed of gold and carbon nanotube high electrical and thermal conductivity), and the heat sink is electrically and thermally connected to the P-type contact at the first connection surface (Fig 1: the heat sink 13/4 is electrically and thermally connected to the contact 42 at the first connection surface) and the N-type contact is electrically connected to the cover at the second connection surface (Fig 1: the contact  41 is electrically connected to the cover 11/7 at the second connection surface).  The claim further require the first and/or the second connection surface are/is covered with nanowires wherein the nanowires consists of a metal, and the laser chip as diode laser bar.  Valiente ‘117 did not explicitly state as the above.  However, Valiente ‘117 did disclose the laser chips (31/32) and the first and/or the second connection surface are/is covered with nanotubes (41/42) that can be composed of gold/a metal and the nanotubes which has high electrical and thermal conductivity to dissipate heat produce by the lasers (Fig 1: 31/32 laser chips and 41/42 electrical and thermal conductive flexible nanotubes can be composed of gold; Section [047]).  It has been held where the general conditions of a claim are disclosed in the prior art, where the remaining elements perform the same function as before involves only routine skill in the art.  In this case, it is well recognize/well-known and within one skill in the art to recognize the known use of technology of laser bars or laser chips mounted between the electrodes or heat sink, for the benefit of lasing multiple wavelengths or increase it power output; and it is also well-known technology of nanowires and nanotubes are being used for high electrical and thermal conductivity to dissipate heat produce by the lasers, which has been described by Valiente ‘117 (Section [047]).  
Speakman ‘328 of analogous art shows and discloses methods and apparatus for manufacture of microstructures in nanoscale for conduction such as nanorods, nanowires, nanotubes, or etc. (TITLE; Section [705]).   Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to provide Valiente ‘117 with the known nanowires use for conduction as taught or suggested by Speakman ‘328, for the benefit of providing conduction (Section [705]).  Since claim 19 recites the same or identical elements/ limitations, it would been obvious to one skill in the art to use Valiente ‘117 to recite method of producing a laser assembly, product by process (Abstract; Section [001, 026-036]). 
With respect to claim 2, Valiente ‘117 shows and discloses wherein the cover is joined together with the heat sink by way of an electrically insulating layer (Fig 1: 1: the cover 11 is joined together with the heat sink 13 by way of an electrically insulation layer 12).
With respect to claims 3, 4, the claims further require wherein the first metal layer has a thickness of 1 um to 10 um; OR wherein the second metal layer has a thickness of less than 500 nm. Valiente ‘117 did not explicitly state the dimension of metal layer; however, Valiente ‘117 did discloses the thickness of the separator could be similar to the laser chip or greater than of the laser chips.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, it is well-known and within one skill in the art to choose the optimal thickness of the metal layer for improve its conductivity and thermal control (Section [047]).
With respect to claim 6 the claims further require wherein the nanowires are oriented in a preferred direction perpendicular to the first and/or second connection surface, respectively.  Valiente ‘117 did not explicitly state the orientation of the nanowires and/or the nanotubes; however, since the purpose of the nanotube is to remove heat into the heat sink below and cover above – one skill in the art recognize the well-known the alignment of nanotube perpendicular with the first and/or the second surface, for the benefit of efficiency removing heat generate from the lasers (Abstract; Fig 1).
With respect to claim 9, Valiente ‘117 in view of Speakman ‘328 discloses wherein the second connection surface is covered with the nanowires and the nanowires are elastically or plastically deformed (Section [047]; Claim 8, 9).
With respect to claim 10, Valiente ‘117 in view of Speakman ‘328 shows and discloses wherein the second connection surface is covered with the nanowires (Fig 1: the second connection surface is covered with nanotubes 41, 42).  The claims further require the second metal layer has a thickness of less than 500 nm.  Valiente ‘117 did not explicitly state the dimension of metal layer; however, Valiente ‘117 did discloses the thickness of the separator could be similar to the laser chip or greater than of the laser chips (Section [15, 16]; Fig 1: 21/22 separator, 31/32 laser diodes, 41/42 nanotube).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, it is well-known and within one skill in the art to choose the optimal thickness of the metal layer for improve its conductivity and thermal control (Section [047]).
With respect to claim 11, Valiente ‘117 in view of Speakman ‘328 shows and discloses wherein the nanowires have an external diameter of less than 1 um (Section [047] nanotubes implies these tubes are in Nano dimension which is less than 1um).  The claim further requires the nanowires have a length of more than 2 um.  Valiente ‘117 did not explicitly state the length dimension of nanotube; however, Valiente ‘117 did shows the nanotube (Fig 1: 41/42 approximate size with the laser diodes 31/32; See also Section [15, 16]; Fig 1: 21/22 separator, 31/32 laser diodes, 41/42 nanotube).  Therefore, one skill in the art would recognize the well-known laser diodes have a length more than 2 um and recognize the well-known nanotubes having dimension diameter less than 1um and length more than 2um.
With respect to claim 12, Valiente ‘117 in view of Speakman ‘328 shows wherein the first metal layer is covered with nanowires on an outward side (Fig 1: 41/42 on outer side of the laser; Section [024]).
With respect to claim 13, Valiente ‘117 in view of Speakman ‘328 discloses wherein the metal consists of gold, silver, nickel, chromium or copper (Section [047] gold).
With respect to claim 18, Valiente ‘117 shows wherein that the third and fourth connection surfaces are provided perpendicular to the first connection surface (Fig 1: a third and a fourth connection surfaces  11a/21a/12/5 perpendicular to the first connection surface 21).
Allowable Subject Matter
5.	Claims 7, 8, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7: 
wherein the first connection surface is covered with the nanowires and the first metal layer has a thickness of 1 um to 10 um and the nanowires have a greater hardness than the first metal layer and are at least partly stuck into the latter.
Claim 8:
wherein the second connection surface is covered with nanowires and the nanowires have a greater hardness than the second metal layer and are at least partly stuck into the latter.
Claim 14: 
wherein the first connection surface is covered with a first nanowire and the first metal layer is covered with a third nanowire.
Allowable Subject Matter
6.	Claims 16, and 20 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
With respect to claim 16, the references Valiente ‘117 fail to teach in conjunction to a laser assembly, comprising a carrier, at least one diode laser bar, at least one heat sink having a first connection surface, and at least one cover having a second connection surface, wherein the diode laser bar comprises one or a plurality of emitters, at least one P-type contact and at least one N-type contact, and the P-type contact comprises a first metal layer and the N-type contact comprises a second metal layer, and the heat sink is electrically and thermally connected to the P-type contact at the first connection surface and the N-type contact is electrically connected to the cover at the second connection surface, and the first and/or the second connection surface are/is covered with nanowires or nanotubes, and the heat sink comprises a third connection surface, which is covered with fourth nanowires, and the carrier is covered with fifth nanowires and the fourth nanowires engage into the fifth nanowires and the heat sink is connected to the carrier by means of this engagement.

Similarly with respect to claim 20, the reference Valiente ‘117 fail to teach in conjunction to a method for producing a laser assembly, comprising providing a carrier, providing at least one diode laser bar, at least one heat sink having a first connection surface, and a third connection surface and at least one cover having a second connection surface, wherein the diode laser bar comprises one or a plurality of emitters, at least one P-type contact and at least one N-type contact and the P-type contact comprises a first metal layer and the N-type contact comprises a second metal layer, covering the first and/or the second connection surface with nanowires or nanotubes, covering the third connection surface with fourth nanowires or nanotubes, covering the carrier with fifth nanowires or nanotubes, producing an electrical and thermal connection of the P-type contact to the heat sink at the first connection surface and an electrical connection of the N-type contact to the cover at the second connection surface by means of a y-force, producing an electrical and thermal connection of the P-type contact to the heat sink at the first connection surface and an electrical connection of the N-type contact to the cover at the second connection surface by means of the y-force, connecting the heat sink to the carrier by pressing the fourth nanowires onto the fifth nanowires by means of a z-force.
	Claim 17 are also allow for depending on allowed claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
					COMMUNICATION
8.	Panzer et al. (US 2009/0068387) shows and discloses composite thermal interface material including aligned nanofiber (TITLE; Abstract; Fig 1A-5C and respective sections).

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
				COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828